Case 2:18-cv-05098-JMA-SIL Document 17 Filed 06/11/20 Page 1 of 2 PageID #: 132
                                                                                            Seyfarth Shaw LLP
                                                                                             620 Eighth Avenue
                                                                                     New York, New York 10018
                                                                                              T (212) 218-5500
                                                                                              F (212) 218-5526

                                                                                          akaplan@seyfarth.com
                                                                                              T (212) 218-5271

                                                                                              www.seyfarth.com


June 11, 2020

VIA ECF

The Honorable Joan M. Azrack
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722

Re:     Tortomas v. Pall Corp., 18-cv-5098 (E.D.N.Y)

Dear Judge Azrack:

        This firm is counsel for defendant Pall Corporation (“Pall”) in the above-referenced action
(the “Action”). In accordance with Your Honor’s Individual Rule III(B), we write to respectfully
request an extension of Pall’s deadline to respond to Plaintiff’s Complaint.

        Further to your Honor’s Individual Practices:

        •       The current deadline to respond is June 15, 2020;

        •       This extension is necessary so that Pall’s counsel may investigate the allegations
                in Plaintiff’s Complaint and respond accordingly;

        •       Pall requests a three-week extension, i.e., up to and including July 6, 2020;

        •       This is Pall’s first request for an extension of this deadline;

        •       Plaintiff has not responded to Pall’s attempts to obtain consent;1 and

        •       No other scheduled dates in this case will be affected by Pall’s requested
                extension.

        We thank the Court for its attention to this matter.




1
 Specifically, Pall e-mailed Plaintiff’s counsel on June 5, followed up on June 9, and left him a voicemail
on June 11, 2020.


64364599v.1
Case 2:18-cv-05098-JMA-SIL Document 17 Filed 06/11/20 Page 2 of 2 PageID #: 133

                                                                  June 11, 2020
                                                                        Page 2


Respectfully submitted,

SEYFARTH SHAW LLP


/s/ Anshel Joel Kaplan


Anshel Joel Kaplan




64364599v.1
